IN THE COURT OF APPEALS OF TENNESSEE
                                AT KNOXVILLE
                             December 7, 2004 Session

    ROBERT STEVEN JOHNSON v. TENNESSEE FARMERS MUTUAL
                   INSURANCE COMPANY

                        Appeal from the Circuit Court for Knox County
                        No. 1-106-98    Hon. Dale C. Workman, Judge



                   No. E2004-00250-COA-R3-CV - FILED MARCH 9, 2005



                                     OPINION
                      CONCURRING IN PART, DISSENTING IN PART

              I agree with both Judge Inman’s and Judge Lee’s Opinions that Tennessee Farmers
Mutual Insurance Company was not entitled to a directed verdict in this case.

               The Trial Court’s instructions to the jury on the issue of bad faith is not a model of
clarity and some of the supplemental special charges were appropriate.

                The relationship between the insurer and the insured is purely a contractual
relationship, and the contract gives rise to a duty of acting in perfect good faith on the part of each
party to the contract. The equitable doctrine of good faith and fair dealing applies in full force to
insurance contracts. Clearly, fraudulent conduct on the part of either party is a breach of the contract,
and acting in bad faith is likewise a breach. I agree with Judge Inman’s Opinion that the requested
charges A, C and D as described in his Opinion should have been charged, but I disagree with his
holding that special request B should have been charged. This request places too much emphasis
on fraud and tends to obliterate the distinction between fraud and bad faith.

               Finally, I agree with Judge Inman’s Opinion that it was error for the Trial Court to
comment on the evidence, which was in violation of the constitutional mandate to all trial courts
when trying a case before a jury.

                I concur in remanding this case for a new trial on the issues.



                                                        ______________________________
                                                        HERSCHEL PICKENS FRANKS, P.J.